In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0381V
                                          UNPUBLISHED


    AARON SCOTT,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: March 1, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On March 13, 2019, Aaron Scott filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) following his receipt of an influenza (“flu”) vaccination on March
27, 2018. Petition at 6. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On September 14, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a left SIRVA. ECF 29. On March 1, 2021, Respondent filed
a proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$55,000.00. Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $55,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                         )
AARON SCOTT,                                             )
                                                         )
                         Petitioner,                     )
                                                         )      No. 19-381V
    v.                                                   )      Chief Special Master Corcoran
                                                         )      (ECF)
    SECRETARY OF HEALTH                                  )
    AND HUMAN SERVICES,                                  )
                                                         )
                         Respondent.                     )
                                                         )

                       PROFFER ON AWARD OF COMPENSATION

         On September 8, 2020, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner sustained a Table left shoulder injury related to vaccine administration (SIRVA) from

the flu vaccine administered on March 27, 2018; that the records show that the case was timely

filed; that the vaccine was received in the United States; and that petitioner satisfies the statutory

severity requirement by suffering the residual effects or complications of his injury for more than

six months after vaccine administration. ECF No. 28. On September 14, 2020, the Court issued

a Ruling on Entitlement, finding that petitioner is entitled to compensation. ECF No. 29.

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$55,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $55,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/ Claudia B. Gangi
                                             CLAUDIA B. GANGI
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel.: (202) 616-4138
                                             Email: claudia.gangi@usdoj.gov


Dated: March 1, 2021